Order, Supreme Court, New York County (Ira Gammerman, J.), entered September .10, 2002, which, inter alia, granted plaintiffs’ motion for summary judgment declaring that plaintiff Allen Silverman is entitled to have certain funds held in escrow by defendant Shearman & Sterling released to him and directed the release of said funds to Silver-man, unanimously affirmed, with costs.
In interpreting the subject escrow agreement, the motion court properly consulted another agreement between plaintiff Silverman and defendant Solow referenced by the escrow agreement. There is no merit to Solow’s claim that the escrow agreement obligated Silverman to prove that all the expenses to be reimbursed by means of the escrowed funds were incurred in the fee acquisition and not in the leasehold purchase. The unrebutted documentation amply established Silverman’s payment of the fees for which he was to be reimbursed out of the *321escrowed funds at issue, and the court correctly declared in his. favor. Concur — Tom, J.P., Andrias, Buckley, Williams and Friedman, JJ.